DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 22 April 2022 has been entered.  Claims 13-15, 20-25, 28-52, and 54-77 are pending.  Claims 13-15, 20-24, and 54-64 are withdrawn. 

Rejoinder
Independent claim 25 is directed to allowable subject matter.  Withdrawn claims 13-15, 20-24, and 54-64 depend on claim 25.  Thus, claims 13-15, 20-24, and 54-64 are hereby rejoined. 

Allowable Subject Matter
Claims 13-15, 20-25, 28-52, and 54-77 are allowable over the prior art of record.

Objection to the Drawings
The drawings are objected to because they jump from Figure 20 to Figure 30.  That is, they skip Figures 21-29.  It follows that it is uncertain whether Figures 21-29 are missing, which would result in the disclosure being incomplete.  
It appears that the drawings and specification should be amended so that Figures 30-32 are respectively renumbered as Figures 21-23. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Conclusion
This application is in condition for allowance except for the noted formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Additional Comment
Applicant is requested to suggest a Figure(s) for patent first page.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646